Citation Nr: 1104671	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for menstrual problems, to 
include as secondary to anemia.

3.  Entitlement to service connection for migraine headaches, to 
include as secondary to menstrual problems.

4.  Entitlement to service connection for a left foot condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 RO decision, which reopened and denied 
claims for service connection for migraine headaches, menstrual 
problems, and left foot problems, and a June 2006 RO decision, 
which denied a claim for service connection for anemia.  

The Board notes that the RO characterized the Veteran's claims 
for service connection for migraine headaches, menstrual 
problems, and left foot problems as applications to reopen 
previously denied claims in the June 2005 RO decision because the 
Veteran was previously denied claims for service connection for 
these disabilities in a May 2005 RO decision.  However, as the 
Veteran submitted a notice of disagreement (NOD) with respect to 
the denial of these claims within 1 year of the May 2005 RO 
decision, the Board has found that this decision never became 
final.  As such, the Board has characterized these issues as 
claims for service connection, as opposed to applications to 
reopen previously denied claims for service connection.

These issues were remanded by the Board for further development 
in September 2009. 

In April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The Board notes that the Veteran's representative submitted 
argument via a Statement of Accredited Representative in Appealed 
Case in March 2009 prior to the September 2009 Board remand.  The 
Veteran's representative did not submit argument in the form of a 
Statement of Accredited Representative in Appealed Case after 
this remand was issued.  However, in a November 19, 2010, letter 
attached to the most recent supplemental statement of the case 
(SSOC), the Veteran and her representative were advised that she 
had 30 days from the date of this letter to respond.  As 30 days 
have since passed, the Board will proceed to the merits of the 
claims.

The issue of entitlement to service connection for a left foot 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Primary anemia was not demonstrated to a compensable degree 
within one year of discharge from active duty, and the most 
probative medical evidence of record does not show anemia to be 
etiologically related to a disease, injury, or event in service.

2.  The most probative medical evidence of record does not show 
menstrual problems to be etiologically related to a disease, 
injury, or event in service, to include a service-connected 
disability.

3.  The most probative medical evidence of record does not show 
migraine headaches to be etiologically related to a disease, 
injury, or event in service, to include a service-connected 
disability.

CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).  

2.  A menstrual disability was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  

3.  Migraine headaches were not incurred in or aggravated by 
active military service, and are not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in November 2004, April 2006, and October 2009 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claims.  These letters informed her that additional information 
or evidence was needed to support her claims, and asked her to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, a March 2006 letter notified the Veteran 
as to how appropriate disability ratings and effective dates are 
assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  The Board notes 
that the Veteran indicated at the April 2009 hearing that she 
believes she was treated in service more often than is reflected 
by the available service treatment records, suggesting that some 
of her service treatment records are not associated with the 
claims file.  However, the Board notes that the Veteran's service 
treatment records and dental records were associated with the 
claims file in 2005.  There is no indication that these records 
are incomplete in any way or that all of the Veteran's available 
service treatment records were not obtained at this time.  
Additionally, the Board notes that the Veteran indicated at the 
April 2009  hearing that she is currently receiving treatment for 
her menstrual problem from a Dr. C.S. in Killeen.  The October 
2009 letter specifically directed the Veteran to submit an 
Authorization and Consent to Release Information Form with 
respect to these records.  As the Veteran submitted no such form, 
the Board finds that all records identified by the Veteran as 
relating to these claims have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided VA examinations for her menstrual problems, migraine 
headaches, and anemia claims in February 2010.  The examiners 
reviewed the claims file, conducted the appropriate diagnostic 
tests and studies, and noted the Veteran's assertions.  As such, 
the Board finds these examination reports and opinions to be 
thorough, complete, and sufficient upon which to base a decision 
with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Id. at 
448; see also 38 C.F.R. § 3.322 (2009).  The Board notes that 38 
C.F.R. § 3.310, the regulation which governs claims for secondary 
service connection, was amended during the course of the 
Veteran's claim and appeal.  The intended effect of this 
amendment was to conform VA regulations to the Allen decision.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  However, given the possibility that these changes 
could potentially be interpreted as substantive, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will apply the version of 38 C.F.R. § 3.310 that 
was in effect before the change, which arguably favors the 
claimant.  Accordingly, the Board will evaluate the claimed 
disabilities, irrespective of any baseline.

Certain diseases, to include primary anemia, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Entitlement to service connection for anemia.

The Veteran is seeking entitlement to service connection for 
anemia.  The Veteran asserted at the April 2009 hearing that she 
was first treated for anemia in 1990 and has had anemia since 
that time.  

A review of the Veteran's service treatment records reveals that 
the Veteran was noted as having anemia during service.  See 
service treatment records, October 1991.  

With respect to a current disability, the Veteran was noted in a 
November 2005 private treatment record from Austin Regional 
Clinic as having anemia.  

More recently, the Veteran underwent a VA examination in February 
2010.  The examiner reviewed the claims file and noted that the 
Veteran's service treatment records revealed that she had anemia 
associated with her pregnancy that was reported in October 1991.  
In October 2001, no anemia was reported.  Private medical records 
show treatment for anemia since November 2005.  The examiner 
diagnosed the Veteran with anemia based on her medical records, 
on therapy currently.  The examiner concluded by opining that the 
Veteran's current anemia is less likely than not related to the 
military service.  As noted, the Veteran's service treatment 
records show diagnosis of anemia during pregnancy, not after 
that.  There is no nexus between the transitorial anemia during 
pregnancy and the anemia reported in 2005 in her medical records.    

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated primary anemia to a compensable degree within one 
year of discharge from active duty.  As such, service connection 
for primary anemia cannot be granted on a presumptive basis.  

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board notes that the examiner who conducted the February 2010 
VA examination reviewed the claims file, examined the Veteran, 
and offered a rationale for his opinion.  As such, the Board 
finds this opinion to be the most probative opinion of record on 
the matter. 
 
The Board acknowledges the Veteran's contention that she has a 
current diagnosis of anemia that is related to her active duty 
service.  The Board also acknowledges that the Veteran's DD-214 
Form reflects that she underwent a 10-week medical specialist 
course and served as a medical specialist in service.  At the 
April 2009 hearing, the Veteran indicated that she assisted the 
doctors in labor and delivery during service.  Specifically, she 
recorded vital signs, helped patients through their contractions, 
drew blood, and assisted with intravenous therapy.  Post-service, 
she indicated that helped people with physical therapy.  
Therefore, the Board recognizes that the Veteran's military 
occupational specialty and post-service occupation suggest that 
she has some level of medical knowledge.  See Cox v. Nicholson, 
20 Vet. App. 563 (2007).  However, the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In this instance, the Veteran's 
VA examination was conducted by a physician, who has a much 
greater degree of specialized knowledge and training.  Thus, the 
Board finds her general contentions to be far outweighed by the 
detailed findings of the VA health care specialist discussed 
above.

Therefore, as the most probative medical opinion of record on the 
matter specifically indicates that the Veteran's current anemia 
is less likely than not related to the military service, service 
connection cannot be warranted on a direct basis.  See Shedden, 
supra. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for anemia 
must be denied on presumptive and direct bases.  See 38 U.S.C.A 
§5107 (West 2002).

2.  Entitlement to service connection for menstrual problems, to 
include as secondary to anemia.

The Veteran is seeking entitlement to service connection for 
menstrual problems.  The Veteran asserted at the April 2009 
hearing that she began having problems with irregular menstrual 
cycles during her active duty.  She further contended at this 
hearing that these problems were caused by her anemia.

A review of the Veteran's service treatment records reveals that 
the Veteran was noted in a March 1992 Report of Medical History 
as having a change in her menstrual pattern.  She was also noted 
on this report as having one day of dysmenorrhea during her past 
menses.

With respect to a current disability, the Veteran asserts that 
she has heavy bleeding and abdominal cramping.  Post-service 
treatment records reflect that the Veteran has sought treatment 
for irregular and heavy bleeding, uterine cramping, and irregular 
menses.  See Austin Regional Clinic treatment records, February 
1995, April 1995, June 1999, and December 2002.  

More recently, the Veteran underwent a VA examination in February 
2010.  The examiner reviewed the claims file.  The examiner noted 
that the Veteran has been found to have some fibroids that are 
causing anemia, and she is to undergo a hysterectomy.  A review 
of the records reveals that she had some anemia during her 
pregnancy.  It was related to the pregnancy, and she was treated 
with iron medication with pregnancy-induced anemia.  The Veteran 
reported that, after she delivered, she supposedly had some 
menstrual irregularities, but there are no entries in her active 
duty records that she was seen at any time for menstrual 
irregularities, and there were no pelvic examinations, pelvic 
ultrasounds, or anything that was performed regarding that 
complaint.  Upon review of the claims file and examination of the 
Veteran, the examiner diagnosed the Veteran with uterine 
fibroids.  The examiner concluded by noting that there is no 
evidence in the medical records from active duty time that at any 
time she was seen complaining of menstrual irregularities, and 
her anemia at that time was only while she was pregnant, which is 
not unusual.  As a result of that, it is not likely that the 
reason why she is having menstrual problems now for which she 
will have a hysterectomy was present while she was on active 
duty.     

In the February 2010 VA examination for her anemia, it was 
determined that her current menstrual condition is less likely 
than not caused by or aggravated by her anemia.  Anemia does not 
aggravate or cause menstrual problems, such as excessive uterine 
bleeding.  It is the other way around that excessive menstrual 
bleeding can cause iron deficiency anemia.

As noted above, with regard to establishing service connection on 
a direct basis, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. 3.303(d) 
(2010). 

The Board notes that the examiner who conducted the February 2010 
VA examination reviewed the claims file, examined the Veteran, 
and offered a rationale for his opinion.  As such, the Board 
finds this opinion to be the most probative opinion of record on 
the matter. 
 
The Board acknowledges the Veteran's contentions that she has 
current menstrual problems that are related to anemia or her 
active duty service.  As noted above, the Board recognizes that 
the Veteran's military occupational specialty and post-service 
occupation suggest that she has some level of medical knowledge.  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, in this 
instance, the VA examination was conducted by a physician, and 
the Chief of the gynecological section of the VA medical center, 
who possesses a far greater degree of specialized knowledge and 
training, with respect to the etiology of menstrual problems.  
Thus, the Board finds her contentions to be far outweighed by the 
detailed findings of the VA health care specialist discussed 
above.

Therefore, as the most probative medical opinion of record on the 
matter specifically indicates that it is not likely that the 
reason why she is having menstrual problems now for which she 
will have a hysterectomy was present while she was on active 
duty, service connection cannot be warranted on a direct basis.  
See Shedden, supra. 

With regard to establishing service connection on a secondary 
basis, as discussed above, the Veteran's anemia has not been 
found to be service connected.  Therefore, service connection 
cannot be established for menstrual problems as secondary to 
anemia.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
menstrual problems must be denied on direct and secondary bases.  
See 38 U.S.C.A §5107 (West 2002).

3.  Entitlement to service connection for migraine headaches, to 
include as secondary to menstrual problems.

The Veteran is seeking entitlement to service connection for 
migraine headaches.  The Veteran indicated on a May 2005 
statement that she began receiving treatment for this disability 
in the spring of 1991.  She also indicated at the April 2009 
hearing that her migraine headaches tend to coincide with the 
onset of her menstrual cycle.

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of a headache disability.  In 
August 1991, September 1991, and October 1991 service treatment 
records, the Veteran denied headaches.  In a March 1992 Report of 
Medical History, the Veteran denied having frequent or severe 
headaches.    

With regard to a current migraine headache disability, the Board 
notes that the Veteran reported headaches or a history of 
headaches in September 2003, February 2004, and December 2005 
private treatment records from Austin Regional Clinic.  She also 
reported headaches in 1996 and 1997 private treatment records 
from Austin Regional Clinic. 

More recently, the Veteran underwent a VA examination in February 
2010.  The examiner reviewed the claims file and noted that the 
Veteran's service treatment records were negative for a diagnosis 
of headaches.  The Veteran specifically denied headaches in an 
August 26, 1991, service treatment record.  Private medical 
records reveal that the Veteran was diagnosed with migraine 
headaches at the Austin Regional Clinic and seen on various 
occasions from 1997 to 2005.  An April 2009 report from this 
clinic noted headaches with menstrual cycles.  The Veteran 
reported at this examination that she had headaches in service in 
1991.  The examiner noted that he did not see such a report.  
Currently, the Veteran reported sharp, incapacitating headaches 
that come 3 to 4 times per month.  Most of the time, this 
headache occurs before and after menstrual cycles.  The examiner 
diagnosed the Veteran with migraine headaches.  The examiner 
concluded by opining that the Veteran's current migraine 
headaches less likely than not had onset in service or are 
aggravated by a disease or injury in service.  The examiner 
stated that the service treatment records show an August 26, 
1991, report, in which the Veteran denied headaches.  This is not 
caused by service.  The examiner also concluded that the 
Veteran's current headaches are less likely than not caused by or 
aggravated by menstrual condition of any kind.  The Veteran's 
service treatment records show no headache problem and she 
started having difficulties with menstrual cycles from September 
2009.  The Veteran's current headache is less likely than not 
caused by or aggravated by her menstrual condition.      

As noted, with regard to establishing service connection on a 
direct basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. 3.303(d) 
(2010). 

The Board notes that the examiner who conducted the February 2010 
VA examination reviewed the claims file, examined the Veteran, 
and offered a rationale for his opinion.  As such, the Board 
finds this opinion to be the most probative opinion of record on 
the matter.  

The Board acknowledges the Veteran's contention that she has 
current migraine headaches that are related to menstrual problems 
or her active duty service.  As noted above, the Board recognizes 
that the Veteran's military occupational specialty and post-
service occupation suggest that she has some level of medical 
knowledge.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
However, again, in this instance, the Veteran's examination was 
conducted by a physician, who has a much greater degree of 
specialized knowledge and training.  Thus, the Board finds her 
contentions to be far outweighed by the detailed findings of the 
VA health care specialist discussed above.

Therefore, as the most probative medical opinion of record on the 
matter specifically indicates that the Veteran's current migraine 
headaches less likely than not had onset in service or are 
aggravated by a disease or injury in service, service connection 
cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary 
basis, as discussed above, the Veteran's menstrual problems have 
not been found to be service connected.  Therefore, service 
connection cannot be established for migraine headaches as 
secondary to menstrual problems.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for migraine 
headaches must be denied on direct and secondary bases.  See 
38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for menstrual problems, to 
include as secondary to anemia is denied.

Entitlement to service connection for migraine headaches, to 
include as secondary to menstrual problems is denied.


REMAND

The Veteran is seeking entitlement to service connection for a 
left foot condition.  Having reviewed the claims file, the Board 
finds that additional development is necessary prior to the 
adjudication of this claim.  

The Veteran indicated in a May 2005 statement that she began 
receiving treatment for foot pain in the spring of 1992.  
Specifically, the Veteran asserted at the April 2009 hearing that 
she suffered frostbite to her left foot while on active duty and 
still suffers residuals of this today.  She asserted that she 
currently experiences pain in her left foot and that it will 
swell and always feels cold.  She asserted that she has been 
treated for this condition with arch supports and has had surgery 
on her foot. 

A review of the Veteran's service treatment records reveals that 
the Veteran was noted on her March 1990 enlistment Report of 
Medical Examination as having mild asymptomatic pes planus of the 
feet.  No complaints, treatment, or diagnoses of a left foot 
condition of any kind, to include frostbite, was noted in the 
remainder of her service treatment records, to include her 
separation examination report.  

With respect to a current disability, the Board notes that the 
Veteran had a ganglion cyst removed from her left foot in January 
2006.  See Austin Regional Clinic treatment record, January 2006.  
In a November 2001 private medical record from Austin Regional 
Clinic, the Veteran was noted as having arthritis of the left 
foot.  In a December 1998 treatment record from Medical Park 
Orthopaedic Clinic Associated, the Veteran was noted as having a 
small ganglion cyst of dorsum of the left mid-foot.

More recently, the Veteran underwent a VA examination in February 
2010.  The examiner reviewed the claims file and noted the 
Veteran's complaint that her left foot condition started in 
service.  The examiner noted that the Veteran's March 1990 
entrance examination report showed asymptomatic pes planus.  The 
Veteran was discharged from the military in 1992.  She was seen 
by a private physician for left foot pain.  Her claims file 
records show excision of the ganglion from the dorsal aspect of 
the left foot done in 2006.  Upon review of the claims file and 
examination of the Veteran, the examiner diagnosed the Veteran 
with left dorsal foot ganglion removal in 2006 with residuals, no 
tibialis anterior or peroneus tendinopathy found, and mild 
bilateral flat foot with mild pronation deformity of the right 
foot.  The examiner determined that the Veteran's left ganglion 
cyst removal in 2006 is less likely than not related to her 
asymptomatic pes planus noted in service.   

While this VA medical opinion indicated that the Veteran's post-
service foot condition is less likely than not related to her 
asymptomatic pes planus noted in service, this medical opinion 
did not address whether the Veteran incurred a left foot 
condition distinct from her pre-existing pes planus while in 
service.  The Board notes that the Veteran specifically asserted 
that she suffered left foot frostbite in service that resulted in 
a left foot condition.  She is not asserting that she has a 
current left foot condition that is related to her bilateral pes 
planus.   

Therefore, in light of the fact that the February 2010 VA medical 
opinion does not specifically address whether the Veteran's 
current left foot condition was caused by her active duty 
service, to include reports of frostbite, the Board finds that 
the Veteran should be provided a new VA examination for the 
proper assessment of her claim.  38 U.S.C.A. § 5103A (West 2002).  
Thus, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether she has a 
current left foot condition that was caused or aggravated by her 
active duty service, to include reports of in-service frostbite.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for her left foot condition.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of symptoms 
relating to her left foot condition.  
After reviewing the file, examining the 
Veteran, and noting her reported history 
of symptoms, the examiner should determine 
whether the Veteran has a current 
diagnosis of a left foot condition.  Then, 
an opinion should be provided as to 
whether it is at least as likely as not 
that her current left foot condition was 
caused or aggravated by her active duty 
service, to include her reports of in-
service frostbite.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that was 
submitted since the most recent SSOC was 
issued with respect to this claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided a SSOC.  After the Veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


